                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

CHATTANOOGA FIRE AND POLICE                   )
PENSION FUND                                  )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )
                                              )    No.:   1:18-CV-131-TAV-CHS
WELLS FARGO BANK, N.A.                        )
                                              )
              Defendant.                      )


                      MEMORANDUM OPINION AND ORDER

       This civil matter is before the Court on plaintiff Chattanooga Fire and Police

Pension Fund’s Motion to Remand [Doc. 8]. Defendant responded in opposition to the

motion [Doc. 17], and plaintiff timely replied [Doc. 26].       Defendant then filed a

supplemental brief [Doc. 23] to which plaintiff responded [Doc. 24]. For the reasons that

follow, the Court will grant plaintiff’s motion.

I.     Background

       In this action, plaintiff Chattanooga Fire and Police Pension Fund (“the Fund”)

requests an accounting from defendant, the trustee of the Fund. On September 30, 2005,

plaintiff and defendant entered into the Chattanooga Fire and Police Pension Fund Trust

Agreement (“Trust Agreement”), by which plaintiff appointed defendant trustee of the

Fund [Doc. 1-1 pp. 3]. On May 8, 2018, plaintiff filed this action in Hamilton County

Chancery Court, requesting an injunction to compel defendant to provide a complete

accounting of the Fund [Doc. 1-1 pp. 7]. Plaintiff alleges that defendant has failed to
provide this accounting despite its obligations to do so under the Trust Agreement and

Tennessee law, and therefore seeks court intervention.

       On June 14, 2018, defendant filed a Notice of Removal on the basis of diversity

jurisdiction [Doc. 1]. The parties are clearly diverse: plaintiff is a citizen of Tennessee,

and defendant is a citizen of South Dakota [Doc. 1-1 pp. 3]. But it is far less clear whether

the amount in controversy surpasses the $75,000 threshold necessary to invoke diversity

jurisdiction.

       Defendant claims that it does. First, defendant asserts that the complaint is silent as

to monetary relief and defendant can establish a substantial likelihood or reasonable

probability that plaintiff intends to seek damages in excess of $75,000 [Doc. 1 p. 4].

Defendant alternatively asserts that its costs of complying with the injunction would exceed

$75,000, thereby satisfying the amount [Id. at 5]. Plaintiff, however, filed the instant

motion to remand this case to state court, arguing that defendant has failed to meet the

amount-in-controversy requirement necessary to establish diversity jurisdiction [Doc. 8].

In the alternative, plaintiff urges the Court to remand this case pursuant to the Burford

abstention doctrine.

II.    Standard of Review

       After a plaintiff files a case in state court, a defendant may remove it to federal court

when certain conditions are met. Pursuant to 28 U.S.C. § 1441(a), defendants may remove

to federal district court “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction.” However, federal courts have limited

                                               2
original jurisdiction and may only exercise “power authorized by Constitution and statute.”

Freeland v. Liberty Mut. Fire Ins. Co., 632 F.3d 250, 255 (6th Cir. 2011) (quoting

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). A presumption

against federal jurisdiction exists, and federal courts must carefully guard against the

temptation to expand beyond the jurisdictional bounds established by Congress. See

Kokkonen, 511 U.S. at 377 (“Federal jurisdiction may not be ‘maintained by mere

averment,’ ‘inferred argumentatively,’ or ‘supplied by inference’.”) (internal citations

omitted); Am. Fire & Cas. Co. v. Finn, 341 U.S. 6, 18 (1951) (“To permit a federal trial

court to enter a judgment . . . where the federal court could not have original jurisdiction .

. . [would] give district courts power the Congress has denied them.”); Mason v. Lockwood,

Andrews & Newnam, P.C., 842 F.3d 383, 391–92 (6th Cir. 2016) (“the presumptions… is[]

that a cause is without its jurisdiction unless the contrary affirmatively appears.”) (internal

citation omitted). “[T]he general rule [is] that an action may be removed from state court

to federal court only if a federal district court would have original jurisdiction over the

claim in suit.” Jefferson Cty. v Acker, 527 U.S. 423, 430 (1999) (citing § 1441(a)).

       In general, a federal district court has original subject matter jurisdiction over two

main types of actions. There is federal question jurisdiction, see 28 U.S.C. § 1331, which

is not at issue here. The district court also has original jurisdiction over actions based on

diversity of citizenship, where “the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between” parties who are “citizens of




                                              3
different States.” 28 U.S.C. § 1332. At issue in this case is whether the amount-in-

controversy requirement has been satisfied for its purposes.

       Federal jurisdiction is assessed at the time of removal. Ahearn v. Charter Twp. of

Bloomfield, 100 F.3d 451, 453 (6th Cir. 1996). Because federal courts are courts of limited

jurisdiction, any doubt concerning federal jurisdiction should be construed in favor of

remanding the case back to state court. Shamrock Oil & Gas v. Sheets, 313 U.S. 100, 108-

09 (1941). The removing party must show by a preponderance of the evidence that the

amount in controversy exceeds the jurisdictional minimum. 28 U.S.C. § 1446(c)(2)(B);

see also Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554-55

(2014); Rogers v. Wal-Mart Store, Inc., 230 F.3d 868, 871 (6th Cir. 2000). This burden

requires the removing party to affirmatively produce “competent proof” of the necessary

facts. K2 Holdings, LLC v. New Cingular Wireless, PCS, LLC, No. 5:16-CV-134-KKC,

2017 WL 1134398, at *3 (E.D. Ky. Mar. 27, 2017) (quoting Walker v. ProNational Ins.

Co., No. 12-cv-100, 2012 WL 6060368, at *2 (E.D. Ky, Dec. 5, 2012). If the court

determines that the removing party has failed to meet this burden, the court should remand

the case back to state court.

III.   Analysis

       Plaintiff seeks an accounting and associated costs as its sole cause of action [Doc.

1-1 pp. 3–4]. In its Notice of Removal, defendant asserts that the amount-in-controversy

minimum is satisfied for two reasons. First, defendant argues that there is a substantial

likelihood that plaintiff intends to seek upwards of $2 million in monetary damages, relying

                                             4
primarily on a statement made by one of plaintiff’s attorneys in a Wall Street Journal article

regarding alleged improperly retained fee rebates [Doc. 1 pp. 4–5]. Defendant additionally

submits that compliance with the requested accounting would force defendant to conduct

a forensic analysis at a cost exceeding $75,000 [Doc. 1 p. 5].

       Plaintiff argues that the amount-in-controversy requirement for diversity

jurisdiction has not been met and that, in the alternative, remand is appropriate under the

Burford abstention doctrine [Doc. 8]. With regard to the first argument, Plaintiff asserts

that this Court may only look within the four corners of the complaint to find the amount-

in-controversy, and here plaintiff only requests an accounting, not monetary relief.

Plaintiff further argues that, when evaluating the costs of equitable relief, it is appropriate

to look only at the value of the right plaintiff seeks to protect, not defendant’s cost of

compliance.

       As an initial matter, the Court will only calculate damages based upon the relief

requested within plaintiff’s complaint. See Siding and Insulation Co., Inc. v. Acuity Mut.

Ins. Co., 754 F.3d 367, 369 (6th Cir. 2014) (“We appraise [the amount in controversy] from

the plaintiff’s complaint.”); Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir.

2006) (“Normally, the sum claimed by the plaintiffs controls.”) (internal quotations and

citations omitted); Mass. Cas. Ins. Co. v. Harmon, 88 F.3d 415, 416 (6th Cir. 1996) (“A

district court should consider the amount alleged in a complaint.”). For those cases where

injunctive relief is requested, rather than monetary compensation, “it is well established




                                              5
that the amount in controversy is measured by the value of the object of the litigation.”

Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977).

       Here, plaintiff requests injunctive relief in the form of a court-ordered accounting.

It further requests litigation costs and “any other general relief supported by the law and

the facts” [Doc. 1-1 p. 7]. Defendant attempts to add $2 million in monetary damages to

this claim, speculating that this amount will materialize somewhere in the course of

litigation. Defendant points to a quote from Edward Siedle, one of plaintiff’s attorneys, in

The Wall Street Journal, dated May 9, 2018, wherein he stated that, in his view, improperly

retained fee rebates from the Fund could reach almost $2 million [Doc. 1]. However, this

number is conjecture and irrelevant for the purposes of this litigation, namely because

plaintiff’s complaint, viewed at the time of removal, makes no request for monetary

compensation. See Everett v. Verizon Wireless, Inc., 460 F.3d at 822 (“In gauging the

amount in controversy, courts view the claims from the vantage point of the time of

removal.”).

       Defendant nevertheless maintains that a court can look outside of the four corners

of a complaint to determine the proper amount in controversy, and therefore this

speculative figure can and should be incorporated into the Court’s jurisdictional inquiry

[Doc. 17 p. 8]. However, the cases defendant cites in support are inapposite to the facts at

hand: in each, the plaintiffs did request monetary damages but merely failed to specify the

amount requested. The courts therefore looked elsewhere to fill in the amount. For

instance, in Handler v. Home Depot U.S.A., Inc., 2003 WL 21105079 (N.D. Ohio Apr. 28,

                                             6
2003), plaintiff’s personal-injury claim requested over $48,000 in medical expenses

already incurred as well as non-enumerated future medical and non-medical expenses. Id.

at *1. To find the amount-in-controversy requirement met, the court considered the cost

of the ongoing medical bills and special damages, even though plaintiff had not attached a

specific monetary value to them. Id.

       Similarly, in Stephens v. Mitsubishi Electric Automotive America, Inc., 2002 WL

551033 (E.D. Mich. Mar. 29, 2002), a plaintiff asserted damages in the form of “past and

future income and employee benefits, mental anguish and emotional distress, and loss of

professional reputation.” Id. at *1. In order to reach the jurisdictional minimum, defendant

quantified plaintiff’s lost earnings from his date of discharge to the anticipated trial date,

and also calculated his front pay for a certain amount of years based on his age at discharge.

The court used these calculations, among others, to find that the jurisdictional threshold

had been met. Id.

       Here, in contrast, plaintiff is not requesting monetary damages at all, and the amount

in controversy at issue must thus be determined by looking to the value of the object of the

litigation, as outlined in the complaint. E.g., Cleveland Hous. Renewal Project v. Deutsche

Bank Tr. Co., 621 F.3d 554, 560 (6th Cir. 2010) (quoting Hunt, 432 U.S. at 347) (“[T]he

amount in controversy is measured by the value of the object of the litigation.”). This

calculation can include the costs of complying with an injunction. Everett, 460 F.3d at

829. However, as the Sixth Circuit noted in Everett, the key is determining how to calculate

that cost, “whether from the perspective of the monetary value of the relief to the plaintiffs

                                              7
(which will generally be modest) or the monetary value of the relief to the defendant (which

may be great in some cases).” Id.

       Circuits vary in how they calculate the costs of an injunction, and the parties agree

that Sixth Circuit caselaw is unsettled in this area. Some circuits adhere to the ‘either

viewpoint rule,’ which allows courts to consider either the injunction’s benefit to the

plaintiff or its cost to the defendant. See Olden v. LaFarge Corp., 383 F.3d 495, 501 n. 1

(6th Cir. 2004) (detailing the circuit split). Other courts maintain a plaintiff-centric

perspective, only allowing consideration of the plaintiff’s benefit. See id. The Sixth

Circuit, thus far, has “sidestepped this sedgy terrain.” Siding and Insulation Co., 754 F.3d

at 372. However, the Sixth Circuit has stated that “[i]t is generally agreed… that the

amount in controversy should be determined from the perspective of the plaintiff, with a

focus on the economic value of the rights he seeks to protect.” Smith v. Nationwide Prop.

& Cas. Ins. Co., 505 F.3d 401, 407 (6th Cir. 2007) (quoting Woodmen of the World/Omaha

Woodmen Life Ins. Soc’y v. Scarbro, 129 Fed. Appx. 194, 195–96 (6th Cir. 2005)).

       Based upon this Sixth Circuit jurisprudence, the Court will evaluate the cost of the

injunction from plaintiff’s perspective. Defendant has not presented a compelling reason

for the Court to deviate from the Sixth Circuit’s preferred modus operandi, and moreover,

the Court disagrees with defendant’s reading of the Sixth Circuit’s opinion in Cleveland

Housing, which defendant purports opened the door to the Sixth Circuit’s adoption and use

of the either-viewpoint rule [Doc. 17 p. 5]. In Cleveland Housing, plaintiff, a not-for-profit

housing-renewal project, requested injunctive relief to abate nuisances on twenty-five

                                              8
parcels of property. The district court found the amount-in-controversy requirement

satisfied based on defendant’s costs of compliance. Cleveland Housing, 621 F.3d at 560.

The Sixth Circuit affirmed with two qualifications: plaintiff had not offered an alternative

valuation and the value to the plaintiff likely also exceeded $75,000. The circuit court

therefore did not explicitly affirm the lower court’s ruling based entirely on its defendant-

centric viewpoint, and moreover affirmatively stated that the amount-in-controversy

requirement would likely be met from the plaintiff’s viewpoint as well. Several years later,

in Siding, the court reaffirmed that it had not definitively given allegiance to either rule,

and therefore the Sixth Circuit’s preference to view the amount in controversy from the

position of the plaintiff still stands. Siding, 754 F.3d at 372 (“Though declining to resolve

the larger question of whether the ‘either viewpoint rule’ ever bears on amount-in-

controversy disputes, we reject its application here.”).

       Against this background, defendant has failed to establish that there is a substantial

likelihood that the amount-in-controversy minimum has been met. First, defendant’s

arguments focus almost entirely on its own potential cost of compliance with a court-

ordered accounting. Defendant relies heavily on an affidavit submitted by James Shaw

McGrath, a partner at Ernst & Young, who has been retained by defendant and who

estimates that a court-ordered accounting would impose costs above $75,000 on defendant

[Doc. 1-3]. However, as discussed above, the Court will adhere to Sixth Circuit preference

and evaluate the injunction in terms of the economic value of the right that plaintiff seeks

to protect, not the cost to the defendant.

                                              9
       Defendant fails to demonstrate, either in its Notice of Removal or in its response to

plaintiff’s motion, that the value of the accounting to plaintiff would exceed $75,000.

Although the Court acknowledges that the benefit plaintiff will receive with an accounting

is not negligible, the burden is on the defendant to affirmatively establish that the amount

in controversy would likely exceed the jurisdictional minimum. Here, defendant does not

even attempt to quantify the value of the injunction to plaintiff. 1 As discussed above,

defendant instead focuses on unnamed, unasked-for monetary damages and its own costs.

Defendant offers no other appropriate means of measuring the object of the litigation in

this case.

       Neither does defendant demonstrate that plaintiff’s request for attorney fees

adequately contributes to or meets the jurisdictional minimum. Plaintiff, in its complaint,

requests its litigation costs, including attorney’s fees, pursuant to T.C.A. §§ 35-15-

1001(b)(10) and 35-15-1004. Section 1001(b)(10) provides, as a remedy for a trustee’s

breach of trust, “any other appropriate relief whether provided somewhere else in this


1
        Although defendant does not make this argument, the Court does not find persuasive the
proposition that the value of the injunction to plaintiff should be considered greater than $75,000
based on Edward Siedle’s statement in The Wall Street Journal. The Sixth Circuit has stated “[t]he
law on this point is quite clear and the rule is that in injunction actions, the amount in controversy
is not the amount that the plaintiff might recover at law, but rather the value of the right to be
protected or the extent of the injury to be prevented.” Goldsmith v. Sutherland, 426 F.2d 1395,
1398 (6th Cir. 1970). Without deciding the more general question of whether a quoted opinion of
a party’s counsel in a newspaper article can be used to establish the amount-in-controversy, the
Court finds here that Siedle’s statement relates entirely to the amount, in his opinion, that plaintiff
might recover at law. As Goldsmith makes clear, this is different than the value of the right to be
protected, which in this case would be the proper dispensation of defendant’s duties as trustee of
the Fund, or the extent of the injury to be prevented, which would be the injuries arising from a
breach of these duties. Id. Defendant thus fails to establish the amount-in-controversy on this
front as well.
                                                   10
chapter, available at common law or under equity principles.” In the same chapter, section

1004 states:

       In a judicial proceeding involving the administration of a trust, the court, as justice
       and equity may require, may award costs and expenses, including reasonable
       attorney’s fees, to any party, to be paid by another party or from the trust that is the
       subject of the controversy.

T.C.A. § 35-15-1004.

       Generally, courts in our circuit may consider statutorily authorized attorney fees

when calculating the amount in controversy based upon diversity jurisdiction.                   See

Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 377 (6th Cir. 2007) (“[W]e have affirmed

the general principle of considering statutorily authorized attorney’s fees for the purposes

of establishing jurisdiction.”). However, the burden remains on the defendant to establish,

by a preponderance of the evidence and with competent proof, that the amount-in-

controversy requirement has been met. See 28 U.S.C. § 1446(c)(2)(B); K2 Holdings, LLC,

No. 5:16-CV-134-KKC, 2017 WL 1134398, at *3. Apart from advocating that attorneys

fees may be considered in this case, defendant has not provided this Court with any

evidence regarding the anticipated amount of fees to be incurred or provided an estimation

of reasonable costs.2 Defendant therefore has not met its evidentiary burden demonstrating

that plaintiff’s attorneys fees, in combination with the value of the injunction, would meet


2
        This calculus was simpler in Williamson v. Aetna Life Ins. Co., where plaintiffs requested
actual damages of $74,999 in addition to an award of attorney’s fees. 481 F.3d at 377. The court
found that it was more likely than not that the potential cost of the claim would exceed $75,000
and therefore diversity jurisdiction was established. Id. Here, plaintiff does not seek any monetary
damages, much less a sum so near the jurisdictional threshold, and the Court will not engage in
guesswork to assign an arbitrary value to plaintiff’s attorney’s fees, especially, as in this case,
where these fees could contribute substantially toward reaching the jurisdictional minimum.
                                                  11
the minimum amount-in-controversy required for diversity jurisdiction. In sum, defendant

has failed to meet its burden demonstrating that this Court has diversity jurisdiction over

the case. Given this determination, the Court will not consider the appropriateness of

Burford abstention at this time.

IV.    Awarding Plaintiff Attorney’s Fees

       Plaintiff asks for attorney’s fees under 28 U.S.C. § 1447(c), which gives the district

court discretion to award a party attorney’s fees incurred as a result of an improperly

requested removal. Attorney’s fees are appropriate in cases of remand when a defendant’s

argument for removal is “devoid of even fair support.”           Bartholomew v. Town of

Collierville, 409 F.3d 684, 687 (6th Cir. 2005). “Absent unusual circumstances, courts

may award attorney’s fees under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546

U.S. 132, 141 (2005). Here, defendant sought removal based on diversity jurisdiction.

Defendant established that the parties themselves were diverse; at issue was the more

problematic question of whether defendant properly established the required amount in

controversy to give this Court original jurisdiction. Although the Court declined to accept

defendant’s argument, the Court does not find that defendant’s assertions were so lacking

as to be “devoid of even fair support” and will decline to award attorney’s fees in this

instance. Bartholomew, 409 F.3d at 687.




                                             12
V.     Conclusion

       Defendant has not met its evidentiary burden demonstrating that this Court has

original jurisdiction over the present action under 28 U.S.C. § 1332(a). Because this Court

finds that remand is proper in this case, it need not evaluate whether Burford abstention is

appropriate. For the reasons stated above, the Court GRANTS plaintiff’s motion to

remand this action [Doc. 8] and REMANDS this action to the Chancery Court of Hamilton

County. The Court DENIES plaintiff’s request for attorney’s fees, finding such relief

unwarranted at this time. The Clerk of Court is DIRECTED to CLOSE this case.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

      s/ John L. Medearis
     CLERK OF COURT




                                            13
